DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see “Appeal Brief”, filed 05/20/2022, with respect to Claims 1-22 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-2, 4, 6, 17, 20, and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan U.S. 2009/0105705 (herein referred to as “Tan”).
6.	Regarding Claim 1, Tan teaches an electrically-insulative shaft for an energy based surgical instrument, comprising:
	a. an outer tube (Fig. 5, ref num 105) formed from an electrically-insulative material (para 0069 “outer layer 105 and inner layer 111 are made of insulating material”);
	b. an inner tube (Fig. 5, ref num 111) formed from an electrically-insulative material (para 0069 “outer layer 105 and inner layer 111 are made of insulating material”);
	c. an intermediate tube (Fig. 5, ref num 110) disposed between the outer and inner tubes (Fig. 5, ref num 110 see between ref nums 111 and 105; para 0069 “middle conducting layer 110 is sandwiched between the inner insulating layer 111 and the outer insulating layer 105”), the intermediate tube formed from an electrically-conductive material (para 0069 “middle conducting layer 110”),
	d. wherein distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and are joined to one another to enclose the distal end of the intermediate tube therebetween (Fig. 5, ref num 110 is enclosed by ref nums 105 and 111 as shown, also see para 0070).

7.	Regarding Claim 2, Tan teaches the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint (Fig. 5, as shown ref nums 105 and 111 are joined along a longitudinally-extending joint).

8.	Regarding Claim 4, Tan teaches comprising an o-ring disposed between the outer and inner tubes and between the distal end of the intermediate tube and joined distal ends of the outer and inner tubes (Fig. 5, ref num 120, see how 120 is disposed at the distal end of ref num 120 and between ref num 105 and 111).

9.	Regarding Claim 6, Tan teaches the intermediate tube substantially occupies an annular gap between the inner and outer tubes (para 0069 “middle conducting layer 110 is sandwiched between the inner insulating layer 111 and the outer insulating layer 105”).

10.	Regarding Claim 17, Tan teaches a method of manufacturing an electrically-insulative shaft for a surgical instrument, comprising:	a. providing an electrically-insulative outer tube, (Fig. 5, ref num 106, para 0069), an electrically insulative inner tube (Fig. 5, ref num 111, para 0069), and an electrically-conductive intermediate tube (Fig. 5, ref num 110, para 0069);
	b. joining distal ends of the outer tube and the inner tube with one another to form a joint (Fig. 5, ref num 110 is enclosed by ref nums 105 and 111 as shown, also see para 0070);
	c. inserting the intermediate tube into an annular gap defined between the outer and inner tubes such that the distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and enclose the distal end of the intermediate tube therebetween (Fig. 5, ref num 110 is enclosed by ref nums 105 and 111 as shown, also see para 0070; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985)).

11.	Regarding Claim 20, Tan teaches the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint (Fig. 5, as shown ref nums 105 and 111 are joined along a longitudinally-extending joint).

12.	Regarding Claim 21, Tan teaches a body portion having a first diameter (Fig. 5, see the first diameter at the most left portion of ref num 100), a distal portion having a second diameter larger that the first diameter (Fig. 5, diameter at ref num 120 would be at the “Distal end”), and an annular step disposed between the body portion and the distal portion, the annular step having a varying diameter transitioning from first diameter to the second diameter (see Fig. 5, as the first diameter moves in the right direction down ref num 100, it is an annular step and varies until reaching the second diameter at ref num 120), the distal portion including the outer, intermediate, and inner tubes (the distal portion of Fig. 5, includes ref num 110, 105 and 111).


Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and in view of Darmos U.S. 2009/0306604 (herein referred to as “Darmos”).
15.	Regarding Claim 3, Tan fails to teach the distal ends of the outer and inner tubes are joined along a transversely-extending joint.
Darmos teaches a shaft of analogous art (Fig. 5 and 7), which contains an outer and inner tube (Fig. 7, ref num 54” = outer tube and ref num 58’’ = inner tube), and that the outer and inner tubes are joined along a transversely-extending joint (Fig. 7, ref nums 54’’ and 58’’ join at a transverse joint location at ref num 104).  As the configuration of the outer and inner tubes being joined together is a matter of form/shape, and presents no novel or unexpected result over the other joints in the references.  Use of such a means of joining the two tubes together in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

16.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and in view of Fischell U.S. 2016/0242661 (herein referred to as “Fischell”).
17.	Regarding Claim 5, Tan fails to teach a radial space is defined between at least one of the intermediate tube and the inner tube or the intermediate tube and the outer tube.
	Fischell teaches a shaft for energy-based surgical instruments (energy-based instrument, Fig. 4, ref num 10; shaft as shown in Fig. 4), which contains an outer, inner, and intermediate tube (Fig. 4, ref num 13 = outer, 12 = intermediate, 11 = inner).  Each of these tubes has a radial space defined between them (para 0213 “outer annular space 9 between the middle tube 12 and the outer tube 13 and the inner annular space 19 between the inner tube 11 and the middle tube 12”, see Fig. 4).  This annular spaces are defined in order for a flushing of the shaft before the insertion of the energy based instrument to the treatment location (para 0213).  This could also remove unwanted air from the lumens and shaft (para 0314).  As the configuration of the gap between the various tubes defined in both Tan and Fischell presents no novel or unexpected result over the other configurations of the tubes in the references.  Use of such a means of having an annular space or not between the tubes in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

18.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and in view of Brannan U.S. 9,113,924 (herein referred to as “Brannan”).
19.	Regarding Claim 7, Tan fails to teach the outer and inner tubes are formed from PTFE and wherein the intermediate tube is formed from stainless steel.
	Brannan teaches a shaft for energy-based instruments (Fig. 3), in which there is an outer and inner insulative tube (Fig. 3, ref num 62 and 52) made of PTFE (Col. 4 line 52 “dielectric material may be polytetrafluoroethylene (PTFE)”) and an intermediate conductive tube (Fig. 3, ref num 56), made of stainless steel (Col. 3 lines 37-38, “conductors may be constructed of copper, gold, stainless steel…”).  Brannan teaches that these conductors and insulators may be made of other materials, as long as they have similar conductivity or insulative properties and values (Col. 3 lines 37-39 and Col. 2 lines 4-6).  Therefore, since Tan has both insulative and conductive tubes, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to include that the insulative material be PTFE and the conductive material be stainless steel, as they have similar properties to other insulative and conductive materials that make up these tubing structures.

20.	Claims 8, 11, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tan and in view of Davies U.S. 10,898,291 (earliest filing date: 05/31/2012; herein referred to as “Davies”).
21.	Regarding Claim 8, Tan teaches a surgical instrument, comprising:
	a. a housing (Fig. 5, ref num 100),
	b. a structure providing energy (para 0069-0070 “cauterizing portion”)
	c. an electrically-insulative shaft (see Fig. 5, ref num 100 has a shaft that is insulated, para 0069),
	d. an outer tube (Fig. 5, ref num 105) formed from an electrically-insulative material (para 0069 “outer layer 105 and inner layer 111 are made of insulating material”);
	e. an inner tube (Fig. 5, ref num 111) formed from an electrically-insulative material (para 0069 “outer layer 105 and inner layer 111 are made of insulating material”);
	f. an intermediate tube (Fig. 5, ref num 110) disposed between the outer and inner tubes (Fig. 5, ref num 110 see between ref nums 111 and 105; para 0069 “middle conducting layer 110 is sandwiched between the inner insulating layer 111 and the outer insulating layer 105”), the intermediate tube formed from an electrically-conductive material (para 0069 “middle conducting layer 110”),
	g. wherein distal ends of the outer and inner tubes extend beyond a distal end of the intermediate tube and are joined to one another to enclose the distal end of the intermediate tube therebetween (Fig. 5, ref num 110 is enclosed by ref nums 105 and 111 as shown, also see para 0070).
	However, Tan fails to teach that the (b) structure providing energy is at least one electrode operably coupled to the housing, and (c) the shaft extending at least partially between the housing and a structure providing energy.
	Davies teaches an instrument containing a housing (Fig. 1, ref num 20 and 1), at least one electrode operably coupled to the housing and configured to supply energy to tissue (Fig. 1, ref num 3 is operably coupled to ref num 1), and an electrically insulative shaft that is between the housing and the electrode (Fig. 1, ref num 2, Col. 7 lines 59-61, “elongated member 2 of Fig. 1, may include an electrically conductive metal tube covered with electrical insulation”).  Since Tan already teaches a device with a structure capable of providing energy to a target location with an electrically insulative shaft, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to include that the structure be specifically an electrode, in order to deliver the proper energy desired to the target location.
22.	Regarding Claim 11, Tan teaches the distal ends of the outer and inner tubes are joined along a longitudinally-extending joint (Fig. 5, as shown ref nums 105 and 111 are joined along a longitudinally-extending joint).

23.	Regarding Claim 13, Tan teaches comprising an o-ring disposed between the outer and inner tubes and between the distal end of the intermediate tube and joined distal ends of the outer and inner tubes (Fig. 5, ref num 120, see how 120 is disposed at the distal end of ref num 120 and between ref num 105 and 111).

24.	Regarding Claim 15, Tan teaches the intermediate tube substantially occupies an annular gap between the inner and outer tubes (para 0069 “middle conducting layer 110 is sandwiched between the inner insulating layer 111 and the outer insulating layer 105”).

25.	Regarding Claim 22, Tan fails to teach an elongated shaft assembly including a fixed outer tube extending distally from the housing, and the electrically-insulative shaft includes a body portion and a distal portion extending distally from the body portion, the body portion disposed within the fixed outer tube and the distal portion disposed distally beyond a distal end of the fixed outer tube, the distal portion including the outer, inner, and intermediate tubes.
	Davies teaches an elongated shaft assembly including a fixed outer tube extending distally from the housing (Fig. 1, ref num 2 extends from the housing, ref num 1), and the electrically-insulative shaft includes a body portion and a distal portion extending distally from the body portion (Fig. 1, ref num 4 is the distal portion of the insulative shaft extending from the distal portion of ref num 2), the body portion disposed within the fixed outer tube and the distal portion disposed distally beyond a distal end of the fixed outer tube (Fig. 1, ref num 2 is disposed beyond the distal portion of ref num 4 and may be disposed within it, Col. 9, lines 1-4, “distal portion comprised of one or more layers/components of plastic, other polymer, metal, or other materials”), the distal portion including the outer, inner, and intermediate tubes (also see Col. 9, lines 1-4).  This configuration is employed in order to improve visualization of the physician while treating the target tissue (Col. 2, lines 13-18).  Therefore, it would have been obvious to have modified Tan to include the configuration as shown in Davies in order to improve the visualization of the target tissue for better treatment.

26.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan and Davies, and in view of Tran U.S. 10,166,069 (earliest filing date 01/27/2014; herein referred to as “Tran”).
27.	Regarding Claims 9 and 10, Tan as modified teaches at least one electrode (Davies, Fig. 1, ref num 2), however Tan as modified fails to teach the at least one electrode is at least (claim 9) a monopolar electrode or (claim 10) a pair of bipolar electrodes.
	However, Tran teaches a surgical instrument containing an electrode to provide energy (Fig. 1, ref num 112), in which it is configured to either deliver monopolar or bipolar energy with its electrodes (Col. 4, lines 10-14, “generate radio frequency (RF) energy (e.g., monopolar and/or bipolar RF energy) and/or another suitable type of energy for delivery to tissue at a treatment location via electrodes”).  Monopolar and bipolar configurations of electrodes are widely used to deliver energy to a desired tissue (Col. 4, lines 7-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tan to have either a monopolar or bipolar electrode configuration in order to accommodate for the type of energy needed to be applied to the target tissue.

28.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and Davies, and in view of Darmos.
29.	Regarding Claim 12, Tan fails to teach the distal ends of the outer and inner tubes are joined along a transversely-extending joint.
Darmos teaches a shaft of analogous art (Fig. 5 and 7), which contains an outer and inner tube (Fig. 7, ref num 54” = outer tube and ref num 58’’ = inner tube), and that the outer and inner tubes are joined along a transversely-extending joint (Fig. 7, ref nums 54’’ and 58’’ join at a transverse joint location at ref num 104).  As the configuration of the outer and inner tubes being joined together is a matter of form/shape, and presents no novel or unexpected result over the other joints in the references.  Use of such a means of joining the two tubes together in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

30.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and Davies, and in view of Fischell.
31.	Regarding Claim 14, Tan fails to teach a radial space is defined between at least one of the intermediate tube and the inner tube or the intermediate tube and the outer tube.
	Fischell teaches a shaft for energy-based surgical instruments (energy-based instrument, Fig. 4, ref num 10; shaft as shown in Fig. 4), which contains an outer, inner, and intermediate tube (Fig. 4, ref num 13 = outer, 12 = intermediate, 11 = inner).  Each of these tubes has a radial space defined between them (para 0213 “outer annular space 9 between the middle tube 12 and the outer tube 13 and the inner annular space 19 between the inner tube 11 and the middle tube 12”, see Fig. 4).  This annular spaces are defined in order for a flushing of the shaft before the insertion of the energy based instrument to the treatment location (para 0213).  This could also remove unwanted air from the lumens and shaft (para 0314).  As the configuration of the gap between the various tubes defined in both Tan and Fischell presents no novel or unexpected result over the other configurations of the tubes in the references.  Use of such a means of having an annular space or not between the tubes in lieu of those used in the references solves no stated problem and would be an obvious matter of design choice within the skill of the art.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

32.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and Davies, and in view of Brannan.
33.	Regarding Claim 16, Tan fails to teach the outer and inner tubes are formed from PTFE and wherein the intermediate tube is formed from stainless steel.
	Brannan teaches a shaft for energy-based instruments (Fig. 3), in which there is an outer and inner insulative tube (Fig. 3, ref num 62 and 52) made of PTFE (Col. 4 line 52 “dielectric material may be polytetrafluoroethylene (PTFE)”) and an intermediate conductive tube (Fig. 3, ref num 56), made of stainless steel (Col. 3 lines 37-38, “conductors may be constructed of copper, gold, stainless steel…”).  Brannan teaches that these conductors and insulators may be made of other materials, as long as they have similar conductivity or insulative properties and values (Col. 3 lines 37-39 and Col. 2 lines 4-6).  Therefore, since Tan has both insulative and conductive tubes, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to include that the insulative material be PTFE and the conductive material be stainless steel, as they have similar properties to other insulative and conductive materials that make up these tubing structures.

34.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan.
35.	Regarding Claims 18 and 19, Tan teaches the distal ends of the outer tube and inner tube are joined with one another to form a joint prior and/or after to inserting the intermediate tube into the annular gap (Fig. 5, ref num 110 is enclosed by ref nums 105 and 111 as shown, also see para 0070).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, since both the insertion of the intermediate tube before and after the joint is formed both result in the intermediate tube being enclosed by the outer and inner tubes, then Tan alone reads on the claim language as present.

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794